Philip Allen v. Commissioner.Allen v. CommissionerDocket No. 107000.United States Tax Court1942 Tax Ct. Memo LEXIS 108; 1 T.C.M. (CCH) 14; T.C.M. (RIA) 42571; October 29, 1942*108  Russell W. Richmond, Esq., for the petitioner. T. G. Histon, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, J.: The respondent determined a deficiency of $141.42 in income tax for 1938 consequent on the disallowance of a deduction for hurricane damage. The petitioner is the owner of a residence property located in Providence, Rhode Island, which was damaged by the hurricane in September, 1938. The damage included considerable damage to the shutters, windows, blinds, ceiling, and balustrades as well as destruction of two trees and severe injury to two others. Petitioner claimed a loss due to storm of $454.13 and also a "reserve to restore property damaged by hurricane" in the amount of $5,000. Respondent allowed $1,350.51 and disallowed the balance of $4,103.62. The record does not show the specific items allowed by respondent. It appears by admission of petitioner that respondent allowed deduction of all sums actually spent. On the record we must approve respondent's action. The proof is insufficient to justify any additional allowance as a loss and there is no basis in law for the allowance of a reserve. Petitioner was on a cash basis and there is no assurance*109  the money will ever be spent to restore the property. Decision will be entered for the respondent.